 1                                                                                       O
 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10

11    ELIZABETH FLACK, an individual            )   Case No. 2:18-cv-05829-DDP (SSx)
                                                )
12
                          Plaintiff,            )   ORDER DENYING DEFENDANTS’
13                                              )   MOTION REGARDING CHOICE OF
            v.                                  )   LAW
14
                                                )
15    NUTRIBULLET, L.L.C., a California         )
16    Limited Liability Company, CAPITAL        )
      BRANDS, L.L.C., a California Limited      )
17    Liability Company, HOMELAND               )
18    HOUSEWARES, L.L.C., a California          )
      Limited Liability Company,                )
19    NUTRILIVING, L.L.C., and DOES 1           )
20    through 10, inclusive,                    )
                                                )
21                        Defendants.           )
22                                              )
                                                    [Dkt. 65]
                                                )
23                                              )
24

25         Presently before the court is Defendants Nutribullet, LLC; Capital Brands, LLC;

26   Homeland Housewares, LLC; Call to Action, LLC; and Nutriliving, LLC (collectively

27   “Defendants”)’s motion regarding choice of law. Having considered the submissions of

28   the parties and oral argument, the court DENIES the motion.
     I. BACKGROUND
 1
            Plaintiff Elizabeth Flack (“Plaintiff”) is a citizen and resident of New Zealand.
 2
     (First Amended Complaint (“FAC”) ¶ 1.) Plaintiff brings this action against Defendants -
 3
     all “California Limited Liability Compan[ies]” that “design, develop, formulate . . .
 4
     supply and/or sell products and blenders marketed under the NutriBullet and
 5

 6   MagicBullet brand names.” (FAC ¶ 2.) Plaintiff also brings this action against Capital

 7   Bay Limited, Ningbo Sinolink Appliance Co. LTD, and Ningo Borine Electric Appliance

 8   Co. LTD - both private limited companies located in China. (FAC ¶¶ 1-2.) The latter

 9   named defendants are in the process of being served and are not parties to this motion.

10          Plaintiff alleges that on July 10, 2016, while using Defendants’ NutriBullet product

11   at her home in New Zealand, the “canister separated from the blade assembly leaving the

12   blades exposed” and caused “severe lacerations on her hand.” (FAC ¶¶ 13-14.) Plaintiff

13   alleges that she received treatment for her wounds at a “local emergency room.” (FAC ¶

14   14.) She “contacted the Australian/New Zealand distributor regarding her injuries” and

15   was told that the blenders were distributed “on behalf of [Defendant] Capital Brands,

16   located in California.” (FAC ¶ 15.) Plaintiff alleges the Australian/New Zealand

17   distributor “required” her to send the product back so that “testing could be performed”

18   on behalf of Defendant Capital Brands, which was “in control of, and [was] responsible

19   for, the actions and inactions of its Australian/New Zealand distributor.” (FAC ¶ 15.)

20          The First Amended Complaint states the following causes of action: (1)

21   Negligence, (2) strict liability for failure to warn, manufacturing defect, and design

22   defect, (3) breach of implied warranty of merchantability, and (4) unfair competition in

23   violation of Bus. & Prof. Code 17200, et seq.

24          On December 4, 2018, the court denied Defendants’ motion to dismiss for forum

25   non conveniens. Defendants now move for an order determining that Plaintiff’s claims for

26   relief for compensatory and punitive damages must be determined under New Zealand

27   law and not under California law.
28                                                   2
     II. LEGAL STANDARD
 1
            A court sitting in diversity applies the choice of law rules of the state in which it
 2
     sits. Abogados v. AT&T, Inc., 223 F.3d 932, 934 (9th Cir. 2000). This court, sitting in
 3
     diversity, applies California choice of law rules. California courts apply the three step
 4
     “governmental interest” test to decide choice of law questions. Id. at 934. First, the court
 5

 6   must decide whether the substantive law of each jurisdiction “differ[s] as applied to the

 7   relevant transaction.” Id. (citing Liew v. Official Receiver and Liquidator, 685 F.2d 1192, 1196

 8   (9th Cir. 1982)). Second, “if the laws do differ, the court must determine whether a true

 9   conflict exists in that each of the relevant jurisdictions has an interest in having its law

10   applied.” Id. (internal quotations omitted); McCann v. Foster Wheeler LLC, 225 P.3d 516,

11   529 (2010). “If only one jurisdiction has a legitimate interest in the application of its rule

12   of decision, there is a ‘false conflict’ and the law of the interested jurisdiction is applied.”

13   McGhee v. Arabian Am. Oil Co., 871 F.2d 1412, 1422 (9th Cir. 1989), as amended on reh’g

14   (Apr. 28, 1989). Third, “if more than one jurisdiction has a legitimate interest, . . . [the

15   court] focuses on the ‘comparative impairment’ of the interested jurisdictions.” Id. “At

16   this stage, the court seeks to identify and apply the law of the state whose interest would

17   be the more impaired if its law were not applied.” Abogados, 223 F.3d at 934 (citations and

18   quotations omitted).

19          Further, distinct claims for relief that implicate different alignments of interests,

20   require separate applications of the governmental interest analysis. Id. (citing Beech

21   Aircraft Corp. v. Superior Court, Cal. Rptr. 541, 550 (1976)). “California will apply its own

22   law unless it is shown that there is a compelling reason to displace forum law.” Brown v.

23   McDonnell Douglas Corp., 504 F. Supp. 514 (1980).

24   III. DISCUSSION

25          Defendants argue that New Zealand law should apply to Plaintiff’s claims for

26   relief for compensatory and exemplary damages. The court discusses each of these

27   claims for relief under the three-step governmental interest test separately below.
28                                                   3
            A. Compensatory Damages
 1
                   1. Whether the Jurisdictions’ Substantive Law Differs
 2
            The parties agree that in the first step of the governmental interest analysis, New
 3
     Zealand’s and California’s substantive law for compensatory damages differ. (Motion to
 4
     Dismiss “MTD” at 10; Opposition “Opp.” at 5.) New Zealand does not permit personal
 5

 6   injury claims for compensatory damages where the personal injury is covered under the

 7   New Zealand Accident Compensation Act (“ACA”). 1 McGougan v. Depuy International

 8   Limited (2018) NZCA 91 at [21] (citing Accident Compensation Act 2001, s 317(1) (N.Z.)).

 9   New Zealand’s ACA provides “direct compensation for loss of earnings, medical

10   treatment, rehabilitation, and permanent impairment . . . to all persons having suffered

11   personal injury in New Zealand absent any determination of fault or liability by the

12   court.” Accident Compensation Act, s 69. In New Zealand, injured persons receiving

13   compensation under the administrative ACA scheme are not permitted to seek relief for

14   compensatory damages through litigation. See id. California, in contrast, recognizes

15   claims of personal injury for compensatory damages through litigation. Cal. Civ. Code §

16   3333. Because the substantive laws in New Zealand and California differ, the court’s

17   analysis centers on step two, the identified interests of the relevant jurisdictions as to

18   compensatory damages, and on step three, determining which jurisdictions’ interests

19   would be more impaired if its laws were not applied.

20   ///

21   ///

22   ///

23

24
     1
      The court takes judicial notice of exhibits 1-5 of Defendants’ request for judicial notice.
25   Dkt. 66. Under Rule 44.1 of the Federal Rules of Civil Procedure, “the court may consider
26   any relevant material or source . . . whether or not submitted by a party or admissible
     under the Federal Rules of Evidence.” Fed. Civ. P. 44.1. However, “nothing requires the
27
     court to conduct its own research into obscure sources.” McCann, 225 P.3d at n.10.
28                                                  4
                   2. The Respective Jurisdictions’ Interests
 1
            At step two, the court “examines each jurisdiction’s interest in the application of
 2
     its own law under the circumstances of the particular case to determine whether a true
 3
     conflict exists.” McCann, 225 P.3d at 527.
 4
            Defendants contend that New Zealand is the only jurisdiction with a true interest
 5

 6   in applying its law to this case. (MTD at 11.) Defendants identify two New Zealand

 7   interests. First, New Zealand’s interest to “spread the economic consequences of

 8   negligent conduct across the community and provide for rehabilitation and

 9   compensation regardless of fault.” (MTD at 11-12 (quoting McGougan, NZCA at [28])).

10   To accomplish this goal, persons who suffer injuries in New Zealand relinquish their

11   rights to sue in exchange for receiving entitlements from the community. McGougan,

12   NZCA at [28]. Second, “New Zealand has a compelling governmental interest in

13   applying its laws to injuries that occur within its borders to a New Zealand citizen

14   residing in New Zealand.” (MTD at 12). California, Defendants contend, “has no interest

15   in extending out of state (or out of country) residents greater rights than are afforded

16   them by the state (or country) of their domicile,” nor does California have a

17   governmental interest “in how international injury claims are remedied.” (MTD at 12.)

18   Defendants argue that the “only conceivable California governmental interest would be

19   to deter businesses operating in California from placing products on the market that may

20   potentially injure foreign users.” (MTD at 12.)

21          Based on the materials submitted by Defendants, the court accepts Defendants’

22   characterization of New Zealand’s interest to provide compensation regardless of fault.

23   Section 3 of New Zealand’s ACA states:

24                 The purpose of this Act is to enhance the public good and
                   reinforce the social contract . . . by providing for a fair and
25
                   sustainable scheme for managing personal injury that has, as
26                 its overriding goals, minimizing both the overall incidence of

27

28                                                  5
                    injury in the community, and the impact of injury on the
 1
                    community (including economic, social, and personal costs).
 2
            In McGougan, the New Zealand Court of Appeals noted that New Zealand was
 3
     concerned that “only a small number of accident victims received adequate or any
 4
     compensation through an action for damages at common law.” McGougan, NZCA at [26].
 5

 6   The report on which the ACA is based, found that “a no-fault scheme with low

 7   administration costs would channel much of those funds to victims, rather than

 8   participants in the common law system such as insurers and lawyers.” Id. New

 9   Zealand’s interest applies to the case at bar because Plaintiff is a citizen of New Zealand

10   who was injured in New Zealand. New Zealand has an interest in providing Plaintiff

11   compensation without assessing fault.

12          New Zealand also has an interest in applying its laws to injuries that occur within

13   its borders. In McGougan, the New Zealand Court of Appeals stated that “international

14   principles favour the place of injury over the place of manufacture.” McGougan, NZCA

15   at [59] (footnote omitted). Moreover, California courts have also held that “with respect

16   to regulating or affecting conduct within its borders, the place of the wrong has the

17   predominant interest.” Abogados, 223 F.3d at 935. While Plaintiffs allege that much of the

18   wrongful conduct occurred in California, (FAC ¶ 6 (“[California] is where many of the

19   unlawful acts which caused Plaintiff’s harm took place, specifically the designing,

20   developing, formulating, manufacturing, testing, packaging, promoting, labeling,

21   advertising, marketing, instructing on, warning about, distributing . . .”)), the injury itself

22   occurred within New Zealand’s borders. Therefore, New Zealand also has an interest in

23   applying its law to Plaintiff’s injury.

24          The court disagrees with Defendants’ argument that California has no interest in

25   this case. California has a “strong interest in regulating the conduct of manufacturers

26   who produce products in this state which cause injury to persons in other jurisdictions.

27   [collecting cases]. This interest, . . . is to deter negligent conduct . . . .” Stangvik v. Shiley
28                                                    6
     Inc., 819 P.2d 14, 23 (Cal. 1991). Five defendants in this case, all parties to this motion, are
 1
     California Limited Liability Companies. (FAC ¶ 2.) Further, Plaintiff has alleged that
 2
     much of the wrongful conduct occurred in California, “specifically the designing,
 3
     developing, formulating, manufacturing, testing, packaging, promoting, labeling,
 4
     advertising, marketing, instructing on, warning about, [and] distributing . . .” (FAC ¶ 6).
 5

 6   Therefore, California has an interest in applying its law to the alleged wrongful conduct

 7   of its corporate citizens.

 8          Defendants cite to Howe v. Diversified Builders, Inc., to contend that “California has

 9   no interest in extending out of state (or out of country) residents greater rights than are

10   afforded them by the state (or country) of their domicile.” (Opp. at 12.) However, in

11   Howe, the plaintiff was injured in Nevada, the contract under which he worked was

12   entered into in Nevada, the services performed were in Nevada, and any burdens by

13   reason of incapacity would fall on the state of Nevada. Howe v. Diversified Builders, Inc.,

14   69 Cal. Rptr. 56, 59 (1968). The court there determined that there were no California

15   interests other than the defendant corporations happened to be California corporations.

16   Id. In contrast here, Plaintiff has alleged that the California defendant entities, amongst

17   other things, designed, tested, formulated, labeled, and warned about the alleged

18   defective products in California. (FAC ¶ 6.) Unlike the misconduct alleged in Howe,

19   none of which occurred in California, here, there are allegations of misconduct occurring

20   in California. Defendants quotation to this single sentence within Howe is unpersuasive.

21   While Plaintiff would be afforded more rights under California law than under New

22   Zealand law, Plaintiff has identified a California interest sufficient to permit the court to

23   determine whether California’s interest would be more impaired should this court apply

24   New Zealand law.

25          Having determined that New Zealand and California have legitimate interests in

26   the application of their respective laws in this case, the court next analyzes which

27   jurisdiction’s interest would be more impaired if its law were not applied.
28                                                  7
                   3. Comparative Impairment
 1
            At step three, courts must “carefully evaluate [ ] and compare[ ] the nature and
 2
     strength of the interest of each jurisdiction in the application of its own law ‘to determine
 3
     which state’s interest would be more impaired if its policy were subordinated to the
 4
     policy of the other state.’” McCann, 225 P.3d at 533 (quoting Kearney v. Salomon Smith
 5

 6   Barney, Inc., 137 P.3d 914, 922 (Cal. 2006)).

 7          Defendants argue that California’s interest to deter negligent conduct by its

 8   corporate citizens would not be impaired because “the [tortious] conduct that allegedly

 9   occurred in California took place in the aftermath of Plaintiff’s injury and is therefore

10   irrelevant to any governmental interests of liability or deterrence.” (Opp. at 13.)

11   Defendants sole argument for impairment is, in essence, that nothing of importance took

12   place in California. The court is not persuaded. Defendants ignore the fact that Plaintiff

13   alleges that the “designing, developing, formulating, manufacturing, testing, packaging,

14   promoting, labeling, advertising, marketing, instructing on, warning about, [and]

15   distributing . . .” occurred in California. (FAC ¶ 6). California’s interest in deterring

16   tortious conduct within its borders is significant. See Stangvik, 819 P.2d at 23. California’s

17   interest would be significantly impaired if this court were to apply New Zealand’s law

18   because New Zealand law bars lawsuits seeking compensatory damages. The present

19   lawsuit would need to be stayed or dismissed. This is not a case of pure application of

20   foreign law because that law is inexplicably intertwined with a compensation scheme.

21   Therefore, California courts would have no ability to apply New Zealand law. The effect

22   of applying New Zealand law to this case would be dismissal.

23          New Zealand’s interest, in contrast, to provide compensation via the ACA without

24   a determination of fault and without funds being subject to claims by lawyers, would not

25   be significantly impaired. The court is not aware of any authority that demonstrates

26   New Zealand disfavors plaintiffs electing to pursue remedies in foreign jurisdictions that

27   carry potentially greater risks but possibly greater benefits. Based on the materials
28                                                   8
     provided by Defendants, it seems unlikely that New Zealand would object to a plaintiff
 1
     that wishes not to pursue those purported benefits and makes an election to proceed with
 2
     traditional litigation in California. The ACA and McGougan, demonstrate that New
 3
     Zealand’s interest is primarily to ensure that all injured persons receive compensation.
 4
     See supra Part III.A.2. To the extent that individuals chose to litigate here in California,
 5

 6   any compensation received could only relieve New Zealand of the financial burden of

 7   providing payment of funds.

 8          The ACA contemplates that individuals may elect what Plaintiff has done here,

 9   which is seek compensation in a foreign jurisdiction. The ACA provides that individuals

10   who do receive recovery in a foreign jurisdiction must pay back a portion of their

11   recovery, if the individual also received compensation under the ACA. The ACA statute

12   recognizes “the reality that New Zealand legislation cannot control the conduct of

13   foreign courts, and that persons who have cover under the [ACA] may obtain

14   compensation in a foreign jurisdiction under foreign law. In those circumstances [the

15   ACA] through the claimant, may take the opportunity to recover what [the ACA] has

16   spent by enforcing the right of action overseas.” McGougan, NZCA at [47]. While this

17   provision in the ACA statute does not mean that New Zealand is indifferent to its

18   residents pursuing claims in foreign jurisdictions, it does lead to the inference that New

19   Zealand’s interests would not be significantly impaired should a foreign jurisdiction

20   apply its own law and not New Zealand law.

21          A possible New Zealand interest could be to limit liability for defendants. In

22   McCann, the California Supreme Court emphasized that a “jurisdiction ordinarily has

23   ‘the predominant interest’ in regulating conduct that occurs within its borders [citations],

24   and in being able to assure individuals and commercial entities operating within its

25   territory that applicable limitations on liability set forth in the jurisdiction’s law will be

26   available to those individuals and businesses in the event they are faced with litigation in

27   the future.” McCann, 225 P.3d at 534. The court in McCann considered whether
28                                                  9
     Oklahoma’s or California’s law would apply to a claim to recover damages for
 1
     mesothelioma allegedly caused by exposure to asbestos in Oklahoma. Id. at 518.
 2
     Oklahoma’s statute of limitations limited the claim to ten years, while California’s statute
 3
     was a date of discovery rule. Id. The court held that Oklahoma’s interests would be
 4
     more impaired because applying California law would prevent Oklahoma from
 5

 6   providing reasonable assurances that the time limitation in its law would protect

 7   businesses in the future. Id. at 534.

 8           Here, in contrast, the New Zealand case submitted by Defendants seems to

 9   indicate that New Zealand’s ACA scheme is not concerned with limiting liability for

10   defendants conducting business in New Zealand. The New Zealand Court of Appeals

11   stated in McGougan:

12                 The social contract[, the ACA,] is not between the government
                   and those whose activities have the potential to cause
13                 personal injury. It is between the government and the New
14                 Zealand [people] . . . the purpose of the bar is not to protect
                   persons who have contributed to the funding of the scheme,
15                 but rather to maintain a scheme through various funding
16                 sources for the benefit of all persons who suffer injuries in
                   New Zealand. The manner in which compensation under the
17                 [ACA] is funded is ancillary.
18
     McGougan, NZCA at [35]. Therefore, it is not apparent whether New Zealand, like
19
     Oklahoma in McCann, has a substantial interest in protecting commercial entities from
20
     uncertainty in liability. As Defendants bear the burden of demonstrating that New
21
     Zealand’s law holds such an interest and would be significantly impaired, and have not
22
     done so, the court finds that California’s interest in deterring wrongful conduct by its
23
     resident businesses would be more impaired if New Zealand law were to apply in this
24
     case.
25
     ///
26
     ///
27

28                                                10
            B. Punitive and Exemplary Damages
 1
                   1. Whether the Jurisdictions’ Substantive Law Differs
 2
            New Zealand permits claims for exemplary damages for negligence claims,
 3
     however, New Zealand law “imposes [ ] the precondition of subjective recklessness . . . .”
 4
     Couch v. Attorney General (2010) 3 NZLR 149 at [2]. The New Zealand Court of appeals
 5

 6   has noted that “New Zealand Courts are conservative in their approach to exemplary

 7   damages, reserving them for cases of truly outrageous conduct which cannot be

 8   adequately punished in any other way.” Ellison v. L (1997) 1 NZLR 416 at [35] (citations

 9   omitted). California also permits exemplary damages. Under California law, exemplary

10   damages are awarded when “it is proven by clear and convincing evidence that the

11   defendant has been guilty of oppression, fraud, or malice . . .” Cal. Civ. Code § 3294(a).

12   Relevant here, malice is “conduct intended by the defendant to cause injury,” oppression

13   is “despicable conduct . . . in conscious disregard” of a person’s rights. Id. § 3294(c)(1)-

14   (2). Defendants have not sufficiently briefed this court as to how “subjective

15   recklessness” under New Zealand law differs from “intent” or “conscious disregard”

16   under California law when the laws are applied. Having failed to demonstrate that the

17   laws differ, the court finds that the laws are substantially the same.

18          For the reasons set forth above, the court concludes that California law applies.

19   IV. CONCLUSION

20          Defendants’ motion for this court to apply New Zealand law is denied.

21   IT IS SO ORDERED.
22

23   Dated: April 12, 2019
24

25                                                      ___________________________________
26                                                            DEAN D. PREGERSON
27                                                        UNITED STATES DISTRICT JUDGE
28                                                 11
